Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Brendan Mee on 10/28/2021.  

The application has been amended as follows: 
Claim 1 has been amended as follows:
(Currently Amended) A portable system for accumulating rainwater, which is
configured to be attached to an external anchoring object in an environment in which the portable system is deployed, the portable system comprising:
a water-proof foldable collector configured to collect the rainwater and including, upon deployment a funnel area to deliver the collected rainwater towards an outlet of the collector;
a suspension unit configured to suspend the water-proof foldable collector at a rainwater-collection position, the suspension unit configured to anchor the water-proof foldable collector to the external anchoring object in the environment in which the portable system is deployed at at least two attachment locations at different heights on the external anchoring object; and
at least one foldable water accumulator in fluid communication with the water-proof

foldable collector, wherein the outlet of the collector is in fluid connection to the at least
one foldable water accumulator, to accumulate the collected rainwater,
wherein the suspension unit comprises at least two foldable and/or telescopic rods atop the funnel area upon deployment, each rod configured to be attached along a respective side of the collector,
	wherein the suspension unit further comprises at least one stabilizing rod extending downwardly to the outlet and/or comprising at least one weight connected to the outlet of the collector to stabilize the outlet at a lowermost point of the collector in the rainwater-collection position, 
wherein the suspension unit further comprises elements spaced from one another for releasably attaching the suspension unit respectively to the at least two attachment locations at different heights on the external anchoring object in the environment upon deployment, said elements including at least one of: a strap, a string, a rope, a hook and a carabiner, and
wherein the portable system is foldable for insertion into a carrying bag, without the external anchoring object



Claims 4, 6 and 7 have been canceled. 
Claim 11, line 5, “an outlet” has been replaced with “the outlet”.

The drawings filed 10/07/2021 have been approved.
Support for the amendments is found in e.g. figure 1A; and paragraphs [0005, 0021, 0023, and 0026].

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest cited art—DE ‘368; and DE ‘918—fail to anticipate or render obvious, alone or in any proper combination, at least the limitations of the claimed suspension unit comprising spaced elements releasably attaching respectively to at least two attachment locations at different heights on the external anchoring object and at least two foldable and/or telescopic rods atop the funnel area upon deployment, wherein each rod is configured to be attached along a respective side of the collector; and the water accumulator being foldable—in combination with all the other limitations of claim 1.
The following prior art also does not teach the aforementioned combination of limitations:  Drew et al. (U.S. 5,133,167); Shackelford (U.S. 10,190,292); Duncan (U.S. 5,299,591); McEvilly (U.S. 2014/0352842); Hennessy (U.S. 2070289667); Aloumanis (U.S. 9,714,521).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERRY K CECIL/Primary Examiner, Art Unit 1778